Case 1:15-cv-00842-RGA Document 376 Filed 04/15/19 Page 1 of 12 PageID #: 16458




                   IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE




                                                 C.A. NO. 15-842-RGA
        IN RE CHANBOND, LLC

         PATENT LITIGATION
                                                   CONSOLIDATED
                                              PUBLIC REDACTED VERSION




   DECLARATION OF MICHAEL S. DEVINCENZO IN SUPPORT OF PLAINTIFF
  CHANBOND LLC’S DAUBERT MOTION TO EXCLUDE CERTAIN OPINIONS AND
            TESTIMONY OF DEFENDANTS’ DAMAGES EXPERT
Case 1:15-cv-00842-RGA Document 376 Filed 04/15/19 Page 2 of 12 PageID #: 16459




 I, Michael S. DeVincenzo, hereby declare as follows:

        1. I am an attorney with the law firm Mishcon de Reya New York, LLP, 156 5th Avenue,

           Suite 904, New York, New York 10010. Mishcon de Reya New York, LLP is

           counsel for Plaintiff ChanBond, LLC in the instant action. I am admitted to the bar of

           the State of New York.

        2. I make this Declaration in support of Plaintiff’s Daubert Motion to exclude certain

           opinions and testimony of Defendants’ Damages Expert.

        3. Attached as Exhibit 1 is a true and correct copy of excerpts from the expert report of

           W. Christopher Bakewell, dated November 30, 2018.

        4. Attached as Exhibit 2 is a true and correct copy of excerpts from the expert report of

           Prof. David Teece, dated September 12, 2018.

        5. Attached as Exhibit 3 is a true and correct copy of a document bearing bates numbers

           ZBAND_0005373 through ZBAND_0005374.

        6. Attached as Exhibit 4 is a true and correct copy of excerpts from the deposition

           transcript of Earl Hennenhoefer, dated March 13, 2019.

        7. Attached as Exhibit 5 is a true and correct copy of a document bearing bates numbers

           ZBAND_0005371 through ZBAND_0005372.

        8. Attached as Exhibit 6 is a true and correct copy of excerpts from the deposition

           transcript of Christopher Bakewell, dated February 21, 2019.

        9. Attached as Exhibit 7 is a true and correct copy of excerpts from the deposition

           transcript of Russell W. Binns, Jr., dated August 20, 2018.

        10. Attached as Exhibit 8 is a true and correct copy of a document bearing bates numbers

           CHANBOND_001483 through CHANBOND_001536.



                                                1
Case 1:15-cv-00842-RGA Document 376 Filed 04/15/19 Page 3 of 12 PageID #: 16460




        11. Attached as Exhibit 9 is a true and correct copy of excerpts from the reply expert

            report of Prof. David Teece, dated January 4, 2019.

        I declare under penalty of perjury under the law of the United States of America that the

 foregoing is true and accurate.

                Executed this 5th day of April, 2019 in New York, New York.

                                                             _/s/ Michael S. DeVincenzo________
                                                                   Michael S. DeVincenzo




                                                 2
Case 1:15-cv-00842-RGA Document 376 Filed 04/15/19 Page 4 of 12 PageID #: 16461
Case 1:15-cv-00842-RGA Document 376 Filed 04/15/19 Page 5 of 12 PageID #: 16462
Case 1:15-cv-00842-RGA Document 376 Filed 04/15/19 Page 6 of 12 PageID #: 16463
Case 1:15-cv-00842-RGA Document 376 Filed 04/15/19 Page 7 of 12 PageID #: 16464
Case 1:15-cv-00842-RGA Document 376 Filed 04/15/19 Page 8 of 12 PageID #: 16465
Case 1:15-cv-00842-RGA Document 376 Filed 04/15/19 Page 9 of 12 PageID #: 16466
Case 1:15-cv-00842-RGA Document 376 Filed 04/15/19 Page 10 of 12 PageID #: 16467
Case 1:15-cv-00842-RGA Document 376 Filed 04/15/19 Page 11 of 12 PageID #: 16468
Case 1:15-cv-00842-RGA Document 376 Filed 04/15/19 Page 12 of 12 PageID #: 16469
